Out of deference to appellant's insistence that the facts do not show him to have driven a car on a public street while drunk, we state briefly such of the facts as might be deemed sufficient. Mr. Garrett drove his car to a point on a public street in the city of Dallas and there parked it in front of a house. He went into the house. Presently he heard a crash outside and went at once out the front door. Appellant was sitting in a Ford roadster which had been driven into Mr. Garrett's car. The windshield of appellant's car was broken and his head cut and bleeding. He was too drunk to talk. These facts are not disputed. They show his guilt.
The motion for rehearing is overruled.
Overruled.